Case 3:18-cv-00428-DMS-MDD Document 419 Filed 06/06/19 PageID.6150 Page 1 of 3



       Lee Gelernt*                                  Bardis Vakili (SBN 247783)
   1   Judy Rabinovitz*                              ACLU FOUNDATION OF SAN
       Anand Balakrishnan*                           DIEGO &
   2   AMERICAN CIVIL LIBERTIES                      IMPERIAL COUNTIES
       UNION FOUNDATION                              P.O. Box 87131
   3   IMMIGRANTS’ RIGHTS PROJECT                    San Diego, CA 92138-7131
       125 Broad St., 18th Floor                     T: (619) 398-4485
   4   New York, NY 10004                            F: (619) 232-0036
       T: (212) 549-2660                             bvakili@aclusandiego.org
   5   F: (212) 549-2654
       lgelernt@aclu.org                             Stephen B. Kang (SBN 292280)
   6   jrabinovitz@aclu.org                          Spencer E. Amdur (SBN 320069)
       abalakrishnan@aclu.org                        AMERICAN CIVIL LIBERTIES
   7                                                 UNION FOUNDATION
       Attorneys for Petitioner-Plaintiff            IMMIGRANTS’ RIGHTS PROJECT
   8   *Admitted Pro Hac Vice                        39 Drumm Street
                                                     San Francisco, CA 94111
   9                                                 T: (415) 343-1198
                                                     F: (415) 395-0950
  10                                                 skang@aclu.org
                                                     samdur@aclu.org
  11
  12                         UNITED STATES DISTRICT COURT
  13                       SOUTHERN DISTRICT OF CALIFORNIA

  14
       Ms. L., et al.,                               Case No. 18-cv-00428-DMS-MDD
  15
                             Petitioner-Plaintiff,
  16   v.
                                                     Date Filed: June 6, 2019
  17
       U.S. Immigration and Customs
  18   Enforcement (“ICE”), et al.,
                                                 PLAINTIFFS’ NOTICE OF
  19                                             MOTION AND MOTION TO FILE
                         Respondents-Defendants. RESTRICTED EXHIBITS
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 3:18-cv-00428-DMS-MDD Document 419 Filed 06/06/19 PageID.6151 Page 2 of 3



   1         Plaintiffs respectfully request that the Court permit the filing of restricted
   2   exhibits.
   3         Plaintiffs seek to seal Exhibits D, E, F, and G in support of Plaintiffs’ Motion
   4   to Allow Parents Deported Without Their Children to Travel to the United States,
   5   ECF 418:
   6      • Exhibit D is an addendum containing the applications submitted pursuant to
   7         the Settlement Agreement by the 21 deported parents seeking return;
   8      • Exhibit E is an addendum containing the applications submitted by the 30
   9         deported parents who have already returned;
  10      • Exhibit F is an addendum containing excerpts of the parole applications
  11         submitted by three parents and their denials;
  12      • Exhibit G is a Declaration of Dr. Cohen, a child psychiatrist, containing a
  13         mental health evaluation of a deported parent seeking return and their child.
  14         The exhibits contain the names, locations, and alien numbers of members of
  15   the class, as well as sensitive mental health information. The class members face
  16   persecution and their safety could be endangered if their identities or identifying
  17   information were disclosed.
  18         For their privacy and safety, Plaintiffs request permission to file these
  19   exhibits under seal.
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  1
Case 3:18-cv-00428-DMS-MDD Document 419 Filed 06/06/19 PageID.6152 Page 3 of 3



   1   Dated: June 6, 2019                 Respectfully Submitted,
   2                                       /s/Lee Gelernt
       Bardis Vakili (SBN 247783)          Lee Gelernt*
   3   ACLU FOUNDATION OF SAN              Judy Rabinovitz*
       DIEGO & IMPERIAL COUNTIES           Anand Balakrishnan*
   4   P.O. Box 87131                      AMERICAN CIVIL LIBERTIES
       San Diego, CA 92138-7131            UNION FOUNDATION
   5   T: (619) 398-4485                   IMMIGRANTS’ RIGHTS PROJECT
       F: (619) 232-0036                   125 Broad St., 18th Floor
   6   bvakili@aclusandiego.org            New York, NY 10004
                                           T: (212) 549-2660
   7   Stephen B. Kang (SBN 2922080)       F: (212) 549-2654
       Spencer E. Amdur (SBN 320069)       lgelernt@aclu.org
   8   AMERICAN CIVIL LIBERTIES            jrabinovitz@aclu.org
       UNION FOUNDATION                    abalakrishnan@aclu.org
   9   IMMIGRANTS’ RIGHTS PROJECT
       39 Drumm Street
  10   San Francisco, CA 94111             *Admitted Pro Hac Vice
       T: (415) 343-1198
  11   F: (415) 395-0950
       skang@aclu.org
  12   samdur@aclu.org
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           2                             18cv0428
